IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ELBERT JOHNSON,                            : No. 39 EM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THE COURT OF PHILADELPHIA,                 :
                                           :
                    Respondent             :


                                       ORDER




PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth

v. Ali, 10 A.3d 282, 293 (Pa. 2010) (explaining that hybrid representation is not

permitted). The Prothonotary is DIRECTED to forward the filings to counsel of record.